 PANAMA-WILLIAMS, INC.Panama-Williams, Inc.andJoint Pipeline Craft Asso-ciation(IUOE). Case 16-CA-6430October 7, 1976DECISION AND ORDERBY MEMBERSJENKINS, PENELLO, AND WALTHEROn July 8, 1976, Administrative Law Judge JerryB. Stone issued the attached Decision in this pro-ceeding. Thereafter,General Counsel and Respon-dent filed exceptions and, supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.'Respondent has excepted to certain credibility findings made by theAdministrative Law Judge.It isthe Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard DryWallProducts,Inc, 91NLRB 544(1950), enfd 188 F.2d 362(C A 3, 1951)We have carefullyexamined the record and find no basis for reversing his findingsDECISIONSTATEMENT OF THE CASEJERRY B. STONE, Administrative Law Judge: This pro-ceeding, under Section 10(b) of the National Labor Rela-tions Act, as amended, was heard pursuant to due noticeon May 11, 1976, at Dallas, Texas.The original charge was filed on February 2, 1976. Thefirst amended charge was filed on March 17, 1976. Thecomplaint in this matter was issued on March 22, 1976.The issues concern (1) whether Respondent's agent, M. E.Shiflett, orally prohibited a representative of the Union, inthe presence of Respondent's employees, from handbillmgor seeking to organize employees of Respondent, and (2)whether Sheriff Burton, of Collin County, Texas, interferedwith rights of employees by demanding that a representa-315tive of the Union forego his organizational efforts at Re-spondent's jobsite and by threatening such representativewith physical harm.All parties were afforded full opportunity to participatein the proceeding. Briefs have been filed by General Coun-sel and Respondent and have been considered.Upon the entire record in the case and from my observa-tion of witnesses, I hereby make the following:'FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYER 2Respondent Panama-Williams, Inc., is now, and hasbeen at all times material herein, a corporation duly orga-nized under and existing by virtue of the laws of the Stateof Texas, and is engaged in the business of pipeline con-struction with a principal office and place of business inHouston, Texas. During a representative 12-month periodRespondent in the course and conduct of its business oper-ations received goods and supplies valued in excess of$50,000 directly from suppliers located outside the State ofTexas.As conceded by Respondent and based on the foregoing,it is concluded and found that Respondent is, and has beenat all times material herein, an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.II.THE LABOR ORGANIZATION INVOLVED 3Joint PipelineCraft Association (IUOE)is, and has beenat all times material herein,a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Preliminary Issues1.Supervisory status 4At all tunes material herein M. E. Shiflett occupied theposition of supervisor and has been and is now an agent ofRespondent, acting in its behalf,'and is a supervisor withinthe meaning of Section 2(11) of the Act.2.Alleged agency statusThe General Counsel alleges and Respondent deniesthat, "[a]t all times material herein, JerryW. Burton occu-pied the position of sheriff of Collin County,Texas, andhas been and is now an agent of the Respondent, acting onitsbehalf,and is an agent within the meaning of Section2(13) of the Act."As revealed by the facts as litigated and set forth laterRespondent's motion to correct the transcript is hereby grantedThe facts herein are based on the pleadings and admissions therein'The facts are based on the pleadings (as amended at the hearing) andadmissions thereinThe facts are based on the pleadings and admissions therein226 NLRB No. 48 316DECISIONSOF NATIONALLABOR RELATIONS BOARDherein, the facts do not establish, as alleged, that Jerry W.Burton acted as an agent for Respondent with respect tothe conduct complained of in this proceeding.B. TheAlleged UnfairLabor Practices1.The facts 5During the time period relevant to this proceeding, Pan-ama-Williams, Inc., the Respondent, has had a collective-bargaining agreement with the Oil, Chemical and AtomicWorkers International Union, which covers all of its pipe-line construction employees. During the same period oftime Respondent has been under contract to construct aportion of a pipeline for Seaway Pipeline, Inc. Said pipe-line involves construction work in Collin County, Texas,and included crossings at Highway 380, west of Farmers-Ville,Texas, and Highway 78, north of Farmersville, Texas.At the time of the critical events in this proceeding Re-spondent had engaged the services of T. E. Mercer Com-pany for the purpose of stringing the pipe. Mercer's em-ployees are represented by the Joint Pipeline CraftAssociation (IUOE) or member unions thereof, PipefittersLocal 798, OperatingEngineersLocal 819, Laborers Local38, and Teamsters Local 657.Prior to the critical events in thiscase,Respondent hadexperienced incidents of sabotage and vandalism and haddiscovered 25 to 30 holes drilled in various places in thepipeline. In connection with such problems Respondenthad employed the services of Burns Detective Agency forpatroling and checking equipment, the pipeline, and appar-entlymaterials connected therewith. Although complaintand investigation thereof had been made to and requestedof other sources, complaints thereto concerning such sabo-tage or vandalism had not been filed with the sheriff's of-fice of Collin County, Texas. However, the sheriff's officehad been made aware of such problems by communicationfrom Bums Detective Agency concerning its presence andpurpose. Around this time, however, there had been someincidents of theft of equipment from some other construc-tion companies that had occurred in Collin County and ofwhich the sheriff's department in Collin County was aware.Respondent maintained a field office in Collin Countyabout 1,500 feet from the place that the pipeline was tocross Highway 380, west of Farmersville, Texas.On January 21, 1976, at or around 9 a.m., representativesof the Joint Pipeline Craft Association (IUOE) were at thepipeline crossing site at Highway 380, west of Farmersville.Such representatives were Beal of Pipeline Local 38 of theLaborers, Ryan of Teamsters Local 657, and Preston ofPipeline Local 38 of the Laborers. These representativeswere on the right of way and engaged in handbilling em-ployees or persons entering into or leaving the area of thepipelinesite asit reached the right-of-way. The handbillthat was being distributed or attempted to be distributed isas follows:5Unless otherwise noted the facts are undisputed and are based on acomposite of stipulations and the credited aspects of the testimony of Beal,Anderson,Shiflett,and BurtonTO ALL PANAMA-WILLIAMS PIPELINE HANDS.LETS SET THE RECORD STRAIGHT ABOUT THELABOR DISPUTES WITHMR PANAMA SHIFLETT AND HIS ASSOCIATE, MAURICE WILLIAMS.SOMETIME AGO, DURING WORK IN MIDLAND, TEXAS,ON A PIPELINEPROJECT, BY BOOTHSERVICES, INC. WHICHTHESEGENTLEMEN OWNEDAT THE TIME, UNFAIR LABOR PRACTICE CHARGESWERE FILEDAGAINST THEM AS A RESULT OF THESE CHARGES, THE NATIONAL LA-BOR RELATIONS BOARD FOUND VIOLATIONS OF THE NATIONAL LABORRELATIONS ACT. THE UNITED STATES CIRCUIT COURT OF APPEALS ATNEW ORLEANS UPHELD THE GOVERNMENT'S FINDING AND COM-PLAINTS AGAINST MR SHIFLETT'S AND MR.WILLIAMS' COMPANY,BOOTH SERVICES, INC.THE NATIONAL LABOR RELATIONSBOARD HAS ORDERED BOOTHSERVICES, INC. NOT TOFORCE MEMBERSOF OUR LOCALS,OR ANY EM-PLOYEES TO JOIN THE 0 C A. W, UNION AS A CONDITIONOF EMPLOY-MENT ATTACHED IS A COPY OF THE NOTICE OF THEBOARD,ENFORCEDBY THE U. S. COURT OF APPEALS, AND AGREED TO BYBOOTH'S OWNERS.IT IS SELF-EXPLANATORY.ONCE AGAIN, ON THE SEAWAYPIPELINEPROJECT NOW UNDER CON-STRUCTION, MR. SHIFLETT AND MR. WILLIAMS, UNDER ANEW COMPA-NY CALLED PANAMA-WILLIAMS, HAVEMADE SOME FORM OF LABORAGREEMENT WITH THE 0 C. A. W. THIS AGREEMENTWAS NOT THE RE-SULT OF COLLECTIVE BARGAININGNOR DIDTHE NATIONALLABOR RE-LATIONS BOARD CONDUCT AN ELECTION AMONG PANAMA-WILLIAMS'EMPLOYEESMANY OLD HANDS WILL BE SEEKING EMPLOYMENT ON THE SEAWAYPIPELINE PROJECT. IF THIS COMPANY, OR ITSOFFICERS,AGENTS, OROWNERS ATTEMPT TO DISCRIMINATE AGAINST YOU, TRY TO FORCEYOU TO JOIN THE 0 C. A W. AS A CONDITION OF EMPLOYMENT,PLEASE CALL US OR CALL THE NATIONAL LABOR RELATIONSBOARD INFORT WORTH.THE BOARD'S NUMBER IS (817) 334-2921IF YOU SHOW UP ASKING FOR EMPLOYMENT, AND THE COMPANY ISSEEKING MEN, BUT DOES NOT HIRE YOU, ANDINSTEAD HIRES SOME-ONE ELSE, PLEASE CALL THIS ASSOCIATION SO THAT THEAPPROPRIATELEGAL ACTION CAN BE TAKEN TO SECURE YOUR RIGHTS.IF YOU MUST WORK ON THIS JOB, YOU ARE ENTITLED TO WORK WITH-OUT JOINING THE 0 C. A W PLEASE GIVE YOUR BARGAINING RIGHTSTO THIS ASSOCIATION BY SIGNING A CARD TO THAT EFFECT AFTERYOUR EMPLOYMENTREMEMBER,NO HEARINGHAS BEEN HELD BY THENATIONAL LABOR RELATIONS BOARD TODETERMINETHE LEGAL SUF-FICIENCY OF THE O. C A W CONTRACTOR WHETHER,IN FACT, ITEVEN REPRESENTS A MAJORITY OF THE PANAMA-WILLIAMS' EMPLOY-EESTHIS ASSOCIATION WILL REPRESENT YOUR INTEREST ON THE PIPE-LINES IN OUR JURISDICTION WE WISH TO FURTHER POINT OUT THATBY WORKING FOR PANAMA-WILLIAMS AS AN EMPLOYEE YOU WILL NOTRECEIVE CREDIT FOR HOURS WORKED TOWARD ANY CURRENTHEALTH, WELFARE ANDPENSION PROGRAMSOF ANY OFTHE ASSOCIA-TIONSMEMBERSFRATERNALLY YOURS,JOINT PIPELINE CRAFT ASSOCIATIONJOINT PIPELINE CRAFT ASSOCIATIONMEMBERS.TEAMSTERS LOCAL UNION 657LABORERS' INTERNATIONAL UNION OF NORTH AMERICA-AFL-CIOPIPELINE LOCAL NO 38LU O.E. LOCAL UNION 450LU 0 E. LOCAL UNION 819PIPEFITTERSLOCAL UNION 211PIPEFITTERS LOCAL UNION 798 PANAMA-WILLIAMS, INC.317NOTICE TOEMPLOYEESPOSTED PURSUANT TO A JUDGMENT OF THEUNITED STATES COURT OF APPEALSENFORCING AN ORDER OF THENATIONAL LABOR RELATIONS BOARDWE WILL NOT threaten our employees with dischargeor other reprisals if theyengagein union or other pro-tected concerted activities.WE WILL NOT question our employees about theirunion activities.WE WILL NOTengagein surveillance of employeeunion activities or create the impression that we areengagingin such surveillance.WE WILL NOTencouragemembership in Oil, Chemi-cal and Atomic Workers Union, AFL-CIO, its Local4-449, or any other labor organization, by requiringour employees as a condition of their employment toexecute membership and dues checkoff authorizationcards for such organizations or by checking off uniondues and initiationfeespursuant to authorizationcards so obtained.WE WILL NOT discharge; transfer, or otherwise dis-criminateagainst our employees in order to discour-age membership in Laborers International Union ofNorth America, Pipeline Local 38, InternationalUnion of Operating Engineers, AFL-CIO, Local 819,or any other labor organization.WE WILL reimburse all our employees who were re-quired to join Oil, Chemical, and Atomic WorkersUnion, AFL-CIO, or its Local 4-449 for moneys de-ducted from their pay as initiationfeesand dues. Suchreimbursementshall not be required as to those whowere members of OCAW at the time of hire or as tothose who joined voluntarily upon or after hire.WE WILL notify David Solly and Tommy JoeHolmes that they are eligible for employment on anyof our projects should they choose to apply for em-ployment at any of them, and WE WILL make themwhole for any pay they lost, with interest, because ofdiscrimination' against them.WE WILL NOT in, any other manner interfere with,restrain,or coerce our,employees in the exercise oftheir right to engage in, or to refrain from engaging in,any or all: the' activities specified in Section 7 of theAct.The facts reveal that the above-referred-to handbillingwas done on the right-of-way and that there was no traffichazard or impediment of travel on Highway380 asa resultof said handbilling.6While Beal and the other representatives were engagedin handbilling, Respondent's official,M. E. Shiflett, ap-peared on the roadsite at Highway 380. A short time laterthe mayor of Farmersville, Texas, appeared in a car at thesamesite. Shiflett and the mayor exchangedpleasantries?The mayor then left.Apparently about this time the union job steward for theT. E. Mercer job drove up with an employee and toldUnion Representative Beal that they had shut T. E. Mer-cer down because they had quit. Beal told the job stewardand the employee that they were not to quit, that if theyhad a problem they were to let him" know so that he couldget with the foreman and straighten the matter out withouta work stoppage.The Mercer employees left and Beal completed hishandbilling. Beal and the other union representatives thenleft, stopped and had a cup of coffee, and then proceededto the pipelinecrossingat Highway 78, north of Farmers-Ville. In the meantime the mayor of Farmersville had re-quested help of the sheriff's department. In the meantime,also, Shiflett had met Pickle, of Seaway, and had also pro-ceeded to the Highway 78 pipelinecrossingnorth of Farm-ersville.As Shiflett approached' the Highway 78-pipelinecrossing, he observed some people on the road, proceededup the road to a store, parked his car, and walked back tothe crossing. Also, in themeantimeSheriff Burton had re-sponded to the mayor's call for help, and had gone to theHighway 380 pipeline crossingeastof Farmersville, Texas.There Burton met the mayor, was told that there had beena traffic problem created, that there were people trying tomove equipmentacrossthe road, and that other personswere trying to stop the movement of the equipment acrossthe road. The sheriff learned that there was now no activityat the Highway 380 crossing. The sheriff, however, was toldby someone he believed to be a foreman or superintendentfrom a construction company, that they were having prob-lems up on,Highway 78 north of Farmersville, Texas. Thesheriff then proceeded to the Highway 78 pipelinecrossingnorth of Farmersville, Texas.Beal arrived at the Highway 78 pipeline crossing northof Farmersville, before Shiflett or the sheriff. There Beal,Shiflett, and the sheriff engaged in a conversation, the sub-ject of thiscase.Such conversation and events took placein the presence of employees. However, the evidence is notsufficient to reveal that any employees heard the conversa-BOOTH SERVICES, INC.DatedDEC-1 1975By(Signed)ManagerTHIS 1S AN OFFICIAL NOTICE AND MUST NOT BE DEFACED BYANYONEThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,orcovered by any other material. Any questionsconcerning this notice or compliance with its provisionsm a y be directed to the Board's Office ... .6 1 credit Beal's testimony to such effect. Shiflett's testimony, in a generalway, referred to traffic being at a standstill.Burton's testimony as to whatwas reported to him by the mayor of Farmersville was to the effect thatthere was a problem because some equipment was trying to exit from thepipeline area and that some persons were trying, to, stop such vehicles. Con-sidering all of the facts and the logical consistency thereof, I credit Beal'stestimony; as indicated, and discredit Shiflett's testimony to the extent thatitmight be construedcontradictory thereof7Although Beal testified to the effect that he saw Shiflett speak to a manwho was in a car that had a red light on the top of the car of an official orpolice appearing type, Beal did not hear what was said. Shiflett testifiedcredibly to the effect that this,was the first time he had ever met or talked tothe mayor and that he did not ask the mayor to do anything. 318DECISIONSOF NATIONALLABOR RELATIONS BOARDtion. It is clear,,that such employees could see that therewas a conversation going on and what occurred thereafter.What occurred next is"revealed by the following compositeof credited excerpts from Beal's testimony and facts'-foundotherwise.'--Excerpts fromBeal'stestimony:A.was-what I, was doing was checking to see if the menthat had come down to the first place had come backthere-to work as they had been instructed to do.And I ,walked down there, and I couldsee themdown there, and they wasn't far from the road. So Iwas -goingto stand there on the-edge of the road untilthey got up there to cross the road, and I was going totalk with. the foreman for T. E. Mercer, Jerry Cox,and find out dust what had taken place that morning,why the people decided to quit and walk off.And while we were standing there at the back of thecar, T. E., Mercer-a T. E. Mercer truck came, up andpulledin on,the opposite side of the road on the right-of-way so that they could be the-fir-st truck to unloadwhen they crossed the road.And the truckdriver got out, Harvey Ryan who waswith me, with the Teamsters, knew the truckdriver, sohe went across the road and started -talking, to him.And then. A. B. Preston and myself went to cross theroad,and aswe got over there and Harvey Ryan wasfixing to introduce us, the Sheriff-come up-the Sher-iff and his Deputies, come up.A.Well, the Sheriff walked up, and he wanted toknow who was in charge and,what the hell was hap-pening.. So I stepped forward and introduced myself tothe Sheriff and told him who I was and that we'd had8 In general, I found Beal to be the most forthright and fully objectivewitness to_these events and credit his testimony over Shiflett's or Burton'swhere in conflict except as indicated As to whether the parking of Beal'scar constituted a potential road hazard,Inote that the facts reveal that atruck of a state safety official was similarly parked on the side of the road.I am persuaded that the parking of Beat's car did not constitute a hazard totraffic on Highway 78. It is obvious that individuals or employees congre-gating on the driven portion of a highway constitute a road hazard. There isno reason,however, why such problem could not have been eliminated bysimple instructions or orders to remain off the highway and on the right-of-way. Shiflett's testimony did not appear to' be in detail, objective, or to havethe ring of truth on crucial points. Burton's testimony in part as to thetraffic hazards appears inconsistent with the logical sequence of facts I findithard to believe that,if traffic hazards existed, Sheriff Burton would nothave had the cars moved immediately To the extent thatBurton's andShiflett's testimony is contradictory of the facts found,it is discredited Ihave considered whether witness Beal's testimony that Sheriff Burton toldhim he had 5 minutes to get out of the county,and later suggested that heconduct his business in a cafe elsewhere in the county,is inconsistent andtherefore reveals that the sheriff did not say that he had 5 minutes to get outof the county From all of the testimony and facts, I am persuaded that thesheriff, in an authoritative way, wanted to get a problem out of the way andwas saying what he thought was necessary to accomplish the same.I creditBeat's testimony to the effect that Sheriff Burton did tell him that he had 5minutes to get out of the county.I do not,'however, credit Beal's testimonythat Sheriff Burton threatened that, if the Union returned, he would have abusload of deputies come out and "hurt you all real bad." I am persuadedthat Beal's testimony on this point is an interpretation or conclusion of aremark about having-deputies back'out if the Union returned.a problem on the fob that morning, -and that membershad quit and walked off the job. And I told them to goback to work, and I had come back down there tomake sure that they had went back- to work and talkwith the foreman to find out what'had happened.And then, from then on Mr. Shiflett walked up andhe said that he did not approve of the Unions, did notlike the Unions, but that he did havean agreementwith the OCAW -Union, and that -Iwas illegal to beout there handbilling;his people, because he did havethis agreement.Q. At. this time were. there-any, other employeesaround there?A. Yes, there was.-Q.Who?A. There was a Teamster; the Teamster that hadbeen driving the truck had pulled in there, had justwalked off- when this conversation come up, goingback down on the right-of-way.***A.Well, we =got in the car, L°got in the front seatand Mr. Shiflett got in the back seat; and the. Sheriffstarted raising hell about the union,cussing unions,about how sorry they were, that all they done was tryto keep a man, from working and making a living forthe family, and that he didn't approve,of the union.And he started telling me'about something, for in-stance,'that had been taking place out there on thejob, and that he was intending to catch whoever wasdoing the vandalism and prosecute them to thefullestextent he could. And I told the Sheriff I was in fullagreement with him, that I thought' whoever was doingit should be caught, should be prosecuted. -And at this time Mr. Shiflett handed the Sheriff anauthorization ; card that we had been -trying, to getsigned for representation, and Mr,. Shiflett told him,"This is the kind of trouble they're trying-to cause;they're just trying` to get these cards signed," and hesaid that it's illegal after a contractor had been signedwith a union for one year, for another union to- try toget these authorization cards signed on him.The Sheriff asked me then, "What the hell are youdoing out here?" So I proceeded to tell him that I wasout there because I'd been handbilling over on 380that morning, and that I'd come down here, to checkand make sure that my people had went back to workas I'd instructed them to, and that we didn't want anytrouble, that I was dust down there to make sure thateverything went all right.Then he informed me that it was illegal to picket orhandbill, or any other type organizing on such a coun-ty, state or federal property, once a duly authorizedofficer of the law had instructed you to cease doing it,which he instructed me at that time to cease doing it.He informed me that I had exactly five minutes tomove out of this county, get out of his county. And Itold -the officer that 'I needed to talk to Jerry Cox, the PANAMA-WILLIAMS, INC.319foreman on the job, and he informed me that I wasnot to go on the jobsite or the right-of-way; that if Ihad any talking do with the superintendent or the em-ployees, I would be-was to talk at a coffee shop or atthe T. E. Mercer main office.Sheriff Burton also told Beal, after telling him that hehad 5 minutes to leave the county, that if he ever caughthim or any of his men in the area of the jobsite he wouldhave a busload of deputies to come out.The facts as to what further occurred are revealed by thefollowing excerpts from Beal's credited testimony:And after that I told him, "Well, I still need to talkto the,foreman so that we can try to get the differencesstraightened out and get the job finished." And I said,"Where could I talk to him at?"And he said, "Well," he said, "the coffee shopwould be the best place to talk to him at." He said, "Inthe meanwhile, while we're sitting here and we're get-ting your people back to work," he says, "if it wasme," he says, "if the people worked for me, I'd just firethem all and get a new crew." He said, "So if you can'tget them back to work," he said, "meanwhile, whileyou're out here trying to get them back to work," hesaid, "if an accident was to happen, I'd just have tocite you for-file charges against you for obstructingthe right-of-way and obstructing public roads, becauseyou're parked in the wrong spot."And he said, "You've got five minutes to get out ofmy county; get it done and get out of my" county."And at this time Mr. Shiflett come in and said that-he was sitting there and spoke up and said, "Well," hesays, "I don't know what I'm going to do if they don'tgo back to work but just fire T. E. Mercer and hire anonunion company to come in there and finish thejob."At this point the Sheriff informed me I had fiveminutes to get out of his county, and we had gottenout of the car and walked around there and the Sheriffwas standing right there where he could hear. I in-formed all my employees that they was to get theirbutts back out there and finish the job, that there wasno sensein them horsing around, to get out there andget to work.I asked Jerry Cox if he would meet me at the restau-rant out there in Farmersville and we could discussour business, and so Jerry Cox took the men back andI left out and Jerry Cox got behind me, and then theSheriff's car fell in behind us and we went on into thecoffee shop.All right, when we got in there Jerry had parked apretty good piece on down the road from the coffeeshop, so we was standing out there waiting for him tocome up there and the Sheriff and his Deputies wenton inside and sat down in the coffee shop. So whenJerry got there we all went in there and sat down andgot us some coffee, and we wouldn't talk business, wejust stayed there and talked, and I guess they realizedthat we wasn't going to talk business and something,and they decided to leave. The Sheriff and his men gotup and left and we finished our business.And during the time we were sitting there talking,every so often a Sheriff's car wouldcomeby the res-taurant real slow, cruise by real slow.So after we got through with our business, Mr.Ryan had his own pickup there in Farmersville, andhe got in and left, going to McKinney, and Mr. Pres-ton and myself got in my car and started out Southon 78 to Dallas. And we was driving down the road,and Mr. Preston says, "Hey, we got company." And Iturned around there and I looked, and sure enoughthere was a Sheriff's car that was behind us, and theyfollowed us to the County line where we go back intoDallas County there at.-There is no evidence otherwise and Shiflett credibly tes-tified to the effect that he had not known Sheriff Burtonprior to the events, had not caused anyone to contact Bur-ton, and had not constituted SheriffBurton as an agent.Burton's credited testimony similarly reveals that he wentto the pipeline crossings simply in his capacityas sheriff.2.Contentions and conclusions1.The General Counsel alleges and contends, and Re-spondent denies, that Respondent, by M. E. Shiflett, orallyprohibited a representative of the Union, in the presence ofRespondent's employees, from handbilling or seeking toorganize employees of Respondent in violation of Section8(a)(1) of the Act.There is no evidence that Shiflett specifically ordered ordirected Beal or the other union representatives to ceasehandbilling. Rather, the General Counsel contends, in ef-fect, that Shiflett's statements concerning the "illegality" ofhandbilling and the "illegality" of a union getting authori-zation cards after the contractor had been signed up withanother union, said in the presence of the sheriff and withthe sheriff thereafter ordering the cessation of handbilling,constitute the basis for such allegations and contentions. Inreality, the General Counsel appears to be contending that(1)Respondent has violated the Act by prohibiting hand-billing, etc., by the conduct of the sheriff as agent, and that(2)Respondent by the sheriff, as agent, has violated Sec-tion 8(a)(1) of the Act by prohibiting handbilling, etc., andby other acts. In effect, the allegations concerning suchalleged violative conduct have been alleged twice.The events in this case occurred off Respondent's prem-ises and at a point on the right-of-way where Respondentand Shiflett had no authority or control over union activi-ties or handbilling. I am persuaded that a union represen-tativewould know that Respondent and Shiflett had noauthority or right to prohibit their handbilling or other ac-tivities on the highway right-of-way. It is clear that Bealdid not construe Shiflett's remarks as an "oral prohibition"as tohandbilling on the highway right-of-way. According-ly, it will be recommended that the allegations of unlawfulconduct, that Shiflett orally prohibited a representative ofthe Union from handbilling or seeking to organize, in vio-lation of Section 8(a)(1) of the Act be dismissed.2.The General Counsel alleges and contends, and Re-spondent denies, that Respondent, by its agent, CollinCounty Sheriff Jerry W. Burton, demanded that a union 320DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresentative forego -his organizational efforts at Respon-dent's jobsite, leave the vicinity of the jobsite and leave thecounty, and threatened that, if the union representative orany of his people returned to Collin County, they wouldsuffer physical harm.First, I note that the credited facts do not reveal thatSheriff Burton threatened the union agents with physicalharm concerning their activities. As to the rest of the alle-gation, I would find, if the sheriff were an agent of Respon-dent, that conduct violative of Section 8(a)(1) of the Acthas occurred. I am persuaded from all of the facts that thesheriff thought that there was a problem existing betweentheUnion and the Respondent,- rationalized that suchproblem bordered in the area of his police powers concern-ing traffic problems, and considered the best solution forhim was to eliminate the problem in its entirety. If SheriffBurton were an agent of Respondent I would find that hehad gone beyond his police powers and had interfered withemployee rights under the Act. There is, however, no evi-dence to reveal that Respondent had constituted the sheriffas its agent, excluding the question of whether Respondentcondoned or ratified the sheriff's acts. Further, I note thatthe record clearly reveals that Burton held himself out assheriff and not as an agent for- Respondent in his conversa-tion with Beal.-Although the facts reveal that Shiflett made misstate-ments, within the meaning of labor law, to the sheriff andto Beal,and said nothing to correct the sheriff's apparentmisjudgment of his authority, I am not persuaded that thisis sufficient to constitute-the ratification or condonation ofthe sheriff's acts within the meaning of agency. In sum, Ifind the evidence insufficient to reveal that Sheriff Burtonactedas an agentfor the Respondent with respect'to theconduct occurring on January 21, 1976. Accordingly, it willbe recommended that the complaint allegation of unlawfulconduct by Sheriff Burton, as agent for the-Respondent, bedismissed.9Upon the basis of the above findings of fact and uponthe entire record in'the case, I make the following:CONCLUSIONS OF LAW1.Panama-Williams, Inc., the, Respondent,isan em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Joint Pipeline Craft Association (IUOE) is, and hasbeen at all times material herein, a labor organization with-in the meaning of Section 2(5) of the Act.3.The facts do not establish that the Respondent hasviolated 'Section 8(a)(1) of the Act;`as alleged.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER10The complaint-in thismatter is dismissed in itsentirety.9The sheriff's testimony at the hearing reveals, in my opinion, that he isnow more aware of the limits of his authority concerning matters covered bythe National Labor Relations Act and related laws I would note that par-ties have avenues other than through the National Labor Relations Boardfor correction of such acts of law enforcement officials which exceed theirpower and authority and which are not done as agents for employers orunions, subject to the Act The issue herein is limited to the consideration ofwhether the Respondent, by its agent Sheriff Burton, violated Sec 8(a)(1) ofthe Act10 In the event'vent ono exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.